 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SONNY MARTIN,                                     No. 2:16-CV-3050-MCE-DMC-P
12                         Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    I. MACIAS, et al.,
15                         Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. On November 20, 2018, this Court issued a screening order (ECF No. 9) finding

19   Petitioner pleaded sufficient facts for his Fourth Amendment claim against Defendant I. Macias

20   to proceed past screening and providing Plaintiff leave to amend as to his other claims against

21   Macias and the other named Defendants. Plaintiff was informed if no amended complaint was

22   filed the Court will issue findings and recommendations that the defective claims be dismissed

23   and separately order the service of his complaint to Defendant I. Macias. Plaintiff has not filed an

24   amended complaint, as such this Court recommends Plaintiffs claims against Defendants K.

25   Steele, D. Baughman, and Scott Kernan be dismissed.

26   ///

27   ///

28   ///
                                                        1
 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff alleges on November 30, 2015, he was housed in a “Z-Cell,” usually for

 3   prisoners with suicidal thoughts and behavior. For that reason, he was only allowed a thin matt to

 4   sleep on, a suicidal prevention type blanket, and only allowed to wear a smock. Plaintiff asserts

 5   that the smock was not an effective article of clothing as it would not stay closed and would result

 6   in moments of bodily exposure. Plaintiff contends that as a consequence, he experienced

 7   moments of extreme embarrassment and humiliation. Plaintiff alleges that on November 30,

 8   2015, Defendant Macias was watching him and accused him of indecent exposure resulting in a

 9   criminal complaint being filed. Plaintiff argues that Macias, a female correctional officer,

10   violated his rights by viewing him in an exposed physical state.

11

12                                             II. ANALYSIS

13          A.      Fourth Amendment Claim

14                  Prisoners retain a very limited Fourth Amendment right to shield themselves from

15   being observed nude. See Michenfelder v. Sumner, 860 F.2d 328, 333-34 (9th Cir. 1988); cf.

16   Robino v. Iranon, 145 F.3d 1109, 1111 (9th Cir. 1998) (per curiam) (relying on prisoners’ privacy

17   right in not being viewed by guards of the opposite sex to conclude that gender may be a bona

18   fide occupational qualification in a Title VII sex discrimination action brought by male guards).

19   This right is not violated if guards only make casual observations of the prisoner or if the

20   observations are made from a distance. See Michenfelder, 860 F.2d at 334.
21                  Plaintiff alleges that Defendant Macias was watching him while he was housed in

22   the Z-Cell. According to plaintiff, during this observation Macias observed the malfunction of

23   the smock and subsequently accused Plaintiff of indecent exposure. Based on the facts of the

24   complaint Plaintiff has plead sufficient facts related to Defendant Macias for this claim to proceed

25   against her. However, there are no facts in the complaint connecting defendants K. Steele, D.

26   Boughman, or Scott Kernan, to this alleged violation. Thus, this claim cannot proceed against
27   those defendants and must be dismissed as to each of them.

28   ///
                                                        2
 1          B.      Eighth Amendment Claim – Inadequate Clothing

 2                  The Supreme Court has made clear that prison conditions may be “restrictive and

 3   even harsh,” but that they may not deprive inmates of “the minimal civilized measure of life's

 4   necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). In order to establish that conditions

 5   of confinement have reached such a level of deprivation, a plaintiff must make both objective and

 6   subjective showings. See Farmer v. Brennan, 511 U.S. 825, 834 (1994). The plaintiff must show

 7   that the objective level of deprivation was sufficiently serious and that the defendant was

 8   subjectively, deliberately indifferent to inmate health or safety. Id. Plaintiff must show that

 9   SVSP's required smock deprived him of the minimal civilized measure of life's necessities and

10   that defendants acted with deliberate indifference to his health or safety.

11                  In his Eighth Amendment challenge to the clothing restrictions, Plaintiff must

12   show an objectively, sufficiently serious, deprivation and that the prison official acted or failed to

13   act with deliberate indifference to an excessive risk to inmate heath or safety. See Farmer, 511

14   U.S. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 297, 298, (1991)). In determining whether a

15   deprivation of a basic necessity is sufficiently serious to satisfy the objective component of an

16   Eighth Amendment claim, a court must consider the circumstances, nature, and duration of the

17   deprivation. The more basic the need, the shorter the time it can be withheld. See Johnson v.

18   Lewis, 217 F.3d 726, 731 (9th Cir. 2000), cert. denied, 532 U.S. 1065 (2001).

19                  Plaintiff’s complaint does not allege any facts that demonstrate a sufficiently

20   serious condition or deliberate indifference on the part of the defendants in relation to this eighth
21   amendment claim. The harm that is alleged by plaintiff is limited to the embarrassment caused by

22   the poorly fitting smock. There are no facts that indicate that the smock was given to him for the

23   purpose of such embarrassment or that is was intentionally used for that purpose. For that reason,

24   based on the facts alleged, this claim must be dismissed as it fails to meet the basic standards

25   required for the claim to proceed.

26   ///
27   ///

28   ///
                                                        3
 1           C.      Fourteenth Amendment Claim – Due Process

 2                   The Due Process Clause protects prisoners from being deprived of life, liberty, or

 3   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to

 4   state a claim of deprivation of due process, a plaintiff must allege the existence of a liberty or

 5   property interest for which the protection is sought. See Ingraham v. Wright, 430 U.S. 651, 672

 6   (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). Due process protects against the

 7   deprivation of property where there is a legitimate claim of entitlement to the property. See Bd.

 8   of Regents, 408 U.S. at 577. Protected property interests are created, and their dimensions are

 9   defined, by existing rules that stem from an independent source – such as state law – and which

10   secure certain benefits and support claims of entitlement to those benefits. See id.

11                   Liberty interests can arise both from the Constitution and from state law. See

12   Hewitt v. Helms, 459 U.S. 460, 466 (1983); Meachum v. Fano, 427 U.S. 215, 224-27 (1976);

13   Smith v. Sumner, 994 F.2d 1401, 1405 (9th Cir. 1993). In determining whether the Constitution

14   itself protects a liberty interest, the court should consider whether the practice in question “. . . is

15   within the normal limits or range of custody which the conviction has authorized the State to

16   impose.” Wolff, 418 U.S. at 557-58; Smith, 994 F.2d at 1405. Applying this standard, the

17   Supreme Court has concluded that the Constitution itself provides no liberty interest in good-time

18   credits, see Wolff, 418 U.S. at 557; in remaining in the general population, see Sandin v. Conner,

19   515 U.S. 472, 485-86 (1995); in not losing privileges, see Baxter v. Palmigiano, 425 U.S. 308,

20   323 (1976); in staying at a particular institution, see Meachum, 427 U.S. at 225-27; or in
21   remaining in a prison in a particular state, see Olim v. Wakinekona, 461 U.S. 238, 245-47 (1983).

22                   In determining whether state law confers a liberty interest, the Supreme Court has

23   adopted an approach in which the existence of a liberty interest is determined by focusing on the

24   nature of the deprivation. See Sandin v. Connor, 515 U.S. 472, 481-84 (1995). In doing so, the

25   Court has held that state law creates a liberty interest deserving of protection only where the

26   deprivation in question: (1) restrains the inmate’s freedom in a manner not expected from the
27   sentence; and (2) “imposes atypical and significant hardship on the inmate in relation to the

28   ordinary incidents of prison life.” Id. at 483-84. Prisoners in California have a liberty interest in
                                                          4
 1   the procedures used in prison disciplinary hearings where a successful claim would not

 2   necessarily shorten the prisoner’s sentence. See Ramirez v. Galaza, 334 F.3d 850, 853, 859 (9th

 3   Cir. 2003) (concluding that a due process challenge to a prison disciplinary hearing which did not

 4   result in the loss of good-time credits was cognizable under § 1983); see also Wilkinson v.

 5   Dotson, 544 U.S. 74, 82 (2005) (concluding that claims which did not seek earlier or immediate

 6   release from prison were cognizable under § 1983).

 7                  Where a prisoner alleges the deprivation of a liberty or property interest caused by

 8   the random and unauthorized action of a prison official, there is no claim cognizable under 42

 9   U.S.C. § 1983 if the state provides an adequate post-deprivation remedy. See Zinermon v. Burch,

10   494 U.S. 113, 129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533 (1984). A state’s post-

11   deprivation remedy may be adequate even though it does not provide relief identical to that

12   available under § 1983. See Hudson, 468 U.S. at 531 n.11. A due process claim is not barred,

13   however, where the deprivation is foreseeable and the state can therefore be reasonably expected

14   to make pre-deprivation process available. See Zinermon, 494 U.S. at 136-39. An available

15   state common law tort claim procedure to recover the value of property is an adequate remedy.

16   See id. at 128-29.

17                  Plaintiff’s fourteenth amendment due process claim relates to the criminal

18   complaint for indecent exposure filed against him. Plaintiff’s argument seems to be that the

19   complaint filed against him was malicious and improper and thus violated his rights. This

20   argument is more akin to a malicious prosecution argument and not a due process argument.
21   Malicious prosecutions are generally viewed as state tort actions and not actionable under section

22   1983. However, the Ninth Circuit has recognized an exception to the general rule. Thus, Plaintiff

23   can prevail on a malicious prosecution claim under Section 1983, if he shows that defendant(s)

24   acted with malice, without probable cause, for the purpose of denying a plaintiff equal protection

25   or another specific constitutional right, and that the prosecution was terminated in his

26   favor. See Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004) (quoting Freeman v.
27   City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995)) (brackets and internal quotations omitted).

28   Because there is no indication that the Defendants acted with malice, without probable cause, for
                                                        5
 1   the purpose of denying Plaintiff equal protections of his constitutional rights, or that the

 2   prosecution for the violation was terminated, this claim cannot proceed.

 3

 4                                           III. CONCLUSION

 5                  Base on the foregoing, the undersigned recommends Plaintiffs claims against

 6   Defendants K. Steele, D. Baughman, and Scott Kernan be DISMISSED.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14

15          DATED: MAY 15, 2019
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        6
